Decided March 8, 1941.
In this action the verified application of appellant, convicted of the crime of embezzlement in the district court of Ravalli county, for a certificate of probable cause and *Page 621 
for an order admitting appellant to bail, discloses that like applications were made to and refused by the trial court. On consideration of the record on appeal, it is the opinion of the Justices of this court that there is probable cause for the appeal within the contemplation of section 12113, Revised Codes, and the rules of this court. It is ordered that a certificate of probable cause issue, and that defendant be admitted to bail upon furnishing an undertaking in such sum as the trial court may determine.